UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-11616 FRANKLIN WIRELESS CORP. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation or organization) 95-3733534 (I.R.S. Employer Identification Number) 5440 Morehouse Drive, Suite 1000, San Diego, California (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The Registrant has 11,727,808 shares of common stock outstanding as of May 13, 2011. FRANKLIN WIRELESS CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 Page PART I – Financial Information Item 1: Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 4 Consolidated Statements of Operations for the three months and nine months ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows for the three months and nine months ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4: Controls and Procedures 18 PART II – Other Information Item 1: Legal Proceedings 18 Item 1A: Risk Factors 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 19 Item 4: (Removed and Reserved) 19 Item 5: Other Information 19 Item 6: Exhibits 19 Signatures 19 2 NOTE ON FORWARD LOOKING STATEMENTS You should keep in mind the following points as you read this Report on Form 10-Q: The terms “we”, “us”, “our”, “Franklin”, “Franklin Wireless”, or the “Company” refer to Franklin Wireless Corp. This Report on Form 10-Q contains statements which, to the extent they do not recite historical fact, constitute “forward looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward looking statements are used under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” “Risk Factors” and elsewhere in this Report. You can identify these statements by the use of words like “may,” “will,” “could,” “should,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue,” and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ substantially from the results that the forward looking statements suggest for various reasons, including those discussed under the caption “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the year ended June 30, 2010, as amended. These forward looking statements are made only as of the date of this Report on Form 10-Q. We do not undertake to update or revise the forward looking statements, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements FRANKLIN WIRELESS CORP. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2011 June 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Prepaid income taxes – Deferred tax assets, current Advance payment to vendor Total current assets Property and equipment, net Intangible assets, net Deferred tax assets, non-current Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Trade accounts payable – related party Advance payments from customers Income taxes payable – Accrued liabilities Marketing funds payable Short-term borrowings – Long-term borrowings, current portion – Total current liabilities Long-term borrowings, net of current portion – Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, par value $0.001 per share, authorized 10,000,000 shares; No preferred stock issued and outstanding as of March 31, 2011 and June 30, 2010 – – Common stock, par value $0.001 per share, authorized 50,000,000 shares; 11,727,808 and 13,781,491 shares issued and outstanding as of March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Retained earnings Treasury stock, 1,803,684 shares as of March 31, 2011 – Non-controlling interests Accumulated other comprehensive loss Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited financial statements. 4 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling, general, and administrative Total operating expenses Income from operations Other income, net: Interest income Gain on sale of property and equipment – – – Loss on disposal of property and equipment – – ) ) Other income, net Total other income, net Net income before provision for income taxes Income tax provision Net income before non-controlling interest Non-controlling interests in net income of subsidiary at 49.4% – ) – Non-controlling interests in net loss of subsidiary at 48.5% – – Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted See accompanying notes to unaudited financial statements. 5 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, CASH FLOWS FROM OPERATIONS ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Non-controlling interests – Gain on sale of property and equipment – Loss on disposal of property and equipment Depreciation Amortization of intangible assets Write off of uncollectible accounts receivable – Deferred tax assets – Share-based compensation Increase (decrease) in cash due to change in: Accounts receivable Inventory Prepaid expense and other current assets Prepaid income taxes – Advance payment to vendor Other assets Trade accounts payable, includingrelated party Advance payment from customers Accrued liabilities Marketing funds payable Income taxes payable Other liabilities – Net cash (used in) provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment Purchases of intangible assets Investment in subsidiary – Proceeds from sales of property and equipment – Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of long-term borrowings – Payment of short-term borrowings Proceeds from long-term debt including current portion – Purchase of treasury stock – Net cash (used in) provided by financing activities Effect of foreign currency translation – Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 6 FRANKLIN WIRELESS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) Supplemental disclosure of cash flow information: Cash paid for the periods for: Interest $ $ Income taxes $ $ Supplemental disclosure of non-cash investing activity: Issuance of common shares for investment in subsidiary $ – $ Supplemental disclosure of non-cash financing activity: Cancellation of 250,000 issued common shares $ $ – NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and are presented in accordance with the requirements of Form 10-Q. In the opinion of management, the financial statements included herein contain all adjustments, including normal recurring adjustments, considered necessary to present fairly the financial position, the results of operations and cash flows of the Company for the periods presented.These financial statements and notes hereto should be read in conjunction with the financial statements and notes thereto for the fiscal year ended June 30, 2010 included in the Company’s Form 10-K, filed on October 12, 2010, and amendments thereto, filed on April 20, 2011 and May 12, 2011.The operating results or cash flows for the interim periods presented herein are not necessarily indicative of the results to be expected for any other interim period or the full year. NOTE 2 - BUSINESS OVERVIEW We are engaged in the design, manufacture and sale of broadband high speed wireless data communication products such as third generation (“3G”) and fourth generation (“4G”) wireless modules and modems. We focus primarily on wireless broadband Universal Serial Bus (“USB”) modems, which provide a flexible way for consumers to connect to wireless broadband networks from laptop or desktop computers. Our broadband wireless data communication products are positioned at the convergence of wireless communications, mobile computing and the Internet, each of which we believe represents a growing market. Our wireless products are based on Evolution Data Optimized technology ("EV-DO technology") of Code Division Multiple Access ("CDMA"), High-Speed Packet Access (“HSPA”) technology of Wideband Code Division Multiple Access (“WCDMA”), Worldwide Interoperability for Microwave Access (“WiMAX”) based on the IEEE 802.16 standard and Long Term Evolution (LTE) which enable end users to send and receive email with large file attachments, play interactive games, receive, send and download high resolution pictures, videos and music content. We market our products directly to wireless operators, and indirectly through strategic partners and distributors.Our global customer base extends primarily from the United States to South American and Caribbean countries.Our USB modems are certified by Sprint, Comcast Cable, Cox, Clearwire, Time Warner Cable and other wireless operators located in the United States and also by wireless operators located in Caribbean and South American countries. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, a wholly-owned subsidiary, and a subsidiary with a majority voting interest of 51.5% (48.5% is owned by non-controlling interests) as of March 31, 2011, and50.6% (49.4% was owned by non-controlling interests) prior to January 2011. In the preparation of consolidated financial statements of the Company, intercompany transactions and balances are eliminated and net earnings are reduced by the portion of the net earnings of subsidiaries applicable to non-controlling interests. 7 Segment Reporting Accounting Standards Codification (“ASC”) Topic 280, Segment Reporting, requires public companies to report financial and descriptive information about their reportable operating segments.We identify our operating segments based on how management internally evaluates separate financial information, business activities and management responsibility.We have one reportable segment, consisting of the sale of wireless access products. We generate revenues from three geographic areas, consisting of the United States, the Caribbean and South America, and Asia. The following enterprise wide disclosure is prepared on a basis consistent with the preparation of the consolidated financial statements.The following table contains certain financial information by geographic area: Three Months Ended Nine Months Ended March 31, March 31, Net sales: United States $ Caribbean and South America Asia Totals $ Long-lived assets, net: March 31, 2011 June 30, 2010 United States $ $ Asia Totals $ $ Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. Revenue Recognition We recognize revenue in accordance with ASC Topic 605, Revenue Recognition, when persuasive evidence of an arrangement exists, the price is fixed or determinable, collection is reasonably assured and delivery of products has occurred or services have been rendered.Accordingly, we recognize revenues from product sales upon shipment of the product to the customers or when the products are received by the customers in accordance with shipping or delivery terms. We provide a factory warranty for one year from the shipment, which is covered by our vendors under the purchase agreements. Cash and Cash Equivalents For purposes of the consolidated statements of cash flow, we consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Inventories Our inventories are made up of finished goods and are stated at the lower of cost or market, cost being determined on a first-in, first-out basis. We assess the inventory carrying value and reduce it, if necessary, to its net realizable value based on customer orders on hand, and internal demand forecasts using management’s best estimates given information currently available. Our customer demand is highly unpredictable, and can fluctuate significantly caused by factors beyond the control of the Company. We do not maintain an allowance for inventories for potential excess or obsolete inventories or inventories that are carried at costs that are higher than their estimated net realizable values. 8 Reclassifications Certain reclassifications have been made to prior year amounts to conform to the current period presentation. We did not make any significant reclassifications for the nine months ended March 31, 2011 to prior period amounts. Property and Equipment Property and equipment are recorded at cost. Significant additions or improvements extending useful lives of assets are capitalized. Maintenance and repairs are charged to expense as incurred. Depreciation is computed using the straight-line method over the estimated useful lives as follows: Machinery 6 years Office equipment 5 years Molds 3 years Vehicles 5 years Computers and software 5 years Furniture and fixtures 7 years Facilities 5 years Goodwill and Intangible Assets On October 1, 2009, we acquired approximately 50.6% of the outstanding capital stock of Franklin Technology Inc. (formerly Diffon Corporation) (“FTI”), which provides design, development and manufacturing services to the Company for high speed wireless data communication products including 3G and 4G wireless modules and modems.In accordance with ASC Topic 805, Business Combinations, we have identified and determined the fair values of the following intangible assets of FTI, on October 1, 2009, the date of acquisition: Complete technology $ 3 years Customer contracts / relationships 8 years Capitalized product developmentin progress Total $ Goodwill and intangible assets are recorded in connection with the FTI acquisition and are accounted for in accordance with ASC Topic 805.Goodwill represents excess of the purchase price over the fair value of the tangible and intangible net assets acquired.Intangible assets are recorded at their fair value at the date of acquisition. The capitalized product development in progress of $430,000 has achieved its technological feasibility as of June 30, 2010. Goodwill and other intangible assets are accounted for in accordance with ASC Topic 350, Goodwill and Other Intangible Assets.Goodwill is tested for impairment at least annually and any related impairment losses are recognized in earnings when identified. Intangible Assets The definite lived intangible assets consisted of the following at March 31, 2011: Definite lived intangible assets: Expected Life Average Remaining life Gross Intangible Assets Accumulated Amortization Net Intangible Assets Complete technology 3 years $ $ $ Complete technology 3 years Customer contracts / relationships 8 years Software 5 years Total $ $ $ 9 Long-lived Assets In accordance with ASC Topic 360, Property, Plant, and Equipment, we review for impairment of long-lived assets and certain identifiable intangibles whenever events or circumstances indicate that the carrying amount of assets may not be recoverable.We consider the carrying value of assets may not be recoverable based upon our review of the following events or changes in circumstances: the asset’s ability to continue to generate income from operations and positive cash flow in future periods; loss of legal ownership or title to the assets; significant changes in our strategic business objectives and utilization of the asset; or significant negative industry or economic trends.An impairment loss would be recognized when estimated future cash flows expected to result from the use of the asset are less than its carrying amount. As of March 31, 2011 and 2010, we are not aware of any events or changes in circumstances that would indicate that the long-lived assets are impaired. Income Taxes We follow ASC Topic 740, Income Taxes, which require the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates, applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Based on the assessment, management believes that we are more likely than not to fully realize our deferred tax assets in the U.S.As such, no valuation allowance has been established for the Company’s U.S. operation.Due to uncertainties surrounding the realizability of the deferred tax assets of our Korean subsidiary, we have recorded a full valuation allowance against our deferred tax assets during the fiscal quarter ended March 31, 2011.As such, we have not recorded any tax benefits related to the loss incurred year-to-date. We adopted ASC Subtopic 740-10-25 on January 1, 2007, which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. We must recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. We did not recognize any additional liabilities for uncertain tax positions as a result of the implementation of ASC Subtopic 740-10-25. As of March 31, 2011, we have no material unrecognized tax benefits. We recorded an income tax provision of approximately $3.25 million for the nine months ended March 31, 2011. Earnings Per Share We report earnings per share in accordance with ASC Topic 260, Earnings Per Share.Basic earnings per share are computed using the weighted average number of shares outstanding during the fiscal year. Diluted earnings per share represent basic earnings per share adjusted to include the potentially dilutive effect of outstanding stock options. The weighted average number of shares outstanding used to compute earnings per share is as follows: 10 Three Months ended March 31, Nine Months EndedMarch 31, Net income before non-controlling interests $ Non-controlling interests in net income of subsidiary ) – Net income $ Weighted-average shares of common stock outstanding: Basic Dilutive effect of common stockequivalents arising from stock options Outstanding shares (diluted) Basic earnings per share $ Diluted earnings per share $ Concentrations of Credit Risk We extend credit to our customers and perform ongoing credit evaluations of such customers. We evaluate our accounts receivable on a regular basis for collectability and provide for an allowance for potential credit losses as deemed necessary.No reserve was required or recorded for any of the periods presented. Substantially all of our revenues are derived from sales of wireless data products.Any significant decline in market acceptance of our products or in the financial condition of our existing customers could impair our ability to operate effectively. A significant portion of our revenue is derived from a small number of customers. For the nine months ended March 31, 2011, net sales from our two largest customers accounted for 61% and 14% of our consolidated revenue, and accounted for related accounts receivable balances of approximately $5,502,055 and $663,050, respectively, or 80% and 10%, respectively, of total accounts receivable, as of March 31, 2011.No other individual customer accounted for more than ten percent of total net sales for the nine months ended March 31, 2011. A significant portion of our wireless data products are purchased from a small number of vendors.For the nine months ended March 31, 2011, we purchased wireless data products from our largest vendor in the amount of $11,345,979, which accounted for 25% of our total purchases, and this vendor had a related accounts payable balance of $0, as of March 31, 2011. We outsource the manufacturing of our products to third-party contract manufacturers and purchase certain other products from design and manufacturing companies located in Korea and China. If any of them were to experience delays, capacity constraints or quality control problems, product shipments to the Company’s customers could be delayed, or our customers could consequently elect to cancel the underlying product purchase orders, which would negatively impact the Company’s revenue. We maintain our cash accounts with established commercial banks. Such cash deposits exceed the Federal Deposit Insurance Corporation insured limit of $250,000 for each account. However, the Company does not anticipate any losses on excess deposits. 11 NOTE 4 - ACCRUED LIABILITIES Accrued liabilities consisted of the following at: March 31, 2011 June 30, 2010 Accrued salaries, incentives $ $ Accrued salaries, severance Accrued vacations Accrued professional fees – Payroll taxes and deductions Other accrued liabilities Total $ $ NOTE 5 – SHORT-TERM BORROWINGS FROM BANKS Short-term borrowings from banks consisted of the following at: March 31, June 30, Loan dated January 2010, due to financial institution, with principal at maturity and monthly interest payments (interest rate at 15.21% per annum at September 30, 2010) and the remaining balance due in January 2011. $
